






EXHIBIT 10.3
INTERNATIONAL FLAVORS & FRAGRANCES INC.
RESTRICTED STOCK UNITS (“RSU”) AWARD AGREEMENT
(the “RSU AWARD AGREEMENT”)



--------------------------------------------------------------------------------

Participant: Hernan Vaisman                    Job Level: 11
Organization Unit/Location: Flavors/New York    Position: Group President,
Flavors
This RSU Award Agreement, dated as of March 6, 2014 (the “Grant Date”), is made
by and between International Flavors & Fragrances Inc., a New York Corporation,
including its affiliates (the “Company”) and Hernan Vaisman (the “Participant”)
under the International Flavors & Fragrances Inc. 2010 Stock Award and Incentive
Plan, as it may be amended from time to time (the “Plan”). Pursuant to Section 6
of the Plan, Participant has been granted an RSU Award, as described below (the
“RSU Award”) subject to the Participant’s acceptance of the attached RSU Terms
and Conditions and the Plan, both of which are made a part hereof and are
incorporated herein by reference.


 
 
RSU Award Information
Grant Date
Award Value on Grant Date ($US)
Number of RSUs Granted




Closing Share Price on Grant Date ($US)
Vesting Date
Settlement of Award
March 6, 2014


$325,000
3,413
$95.23
March 6, 2015
Awards are settled by delivery of one Share of Company Common Stock for each RSU
being settled



BY ACCEPTING THIS RSU AWARD, PARTICIPANT AGREES TO BE BOUND BY THE PROVISIONS OF
THE PLAN, THIS RSU AWARD AGREEMENT AND THE RSU TERMS AND CONDITIONS AND RELATED
ADDENDUM. THE PARTICIPANT HAS REVIEWED THE PLAN, THE RSU AWARD AGREEMENT AND THE
RSU TERMS AND CONDITIONS IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE
ADVICE OF COUNSEL PRIOR TO ACCEPTING THE RSU AWARD AND FULLY UNDERSTANDS ALL OF
THE PROVISIONS OF THE PLAN, THIS RSU AWARD AGREEMENT AND THE RSU TERMS AND
CONDITIONS. THE PARTICIPANT HAS BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS
TO A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX SUPPLEMENT TO THE U.S.
PROSPECTUS FOR PARTICIPANT'S COUNTRY OF EMPLOYMENT. PARTICIPANT HEREBY AGREES TO
ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
COMMITTEE ARISING UNDER THE PLAN, THE RSU AWARD AGREEMENT OR THE RSU TERMS AND
CONDITIONS.
 


ACCEPT     Hernan Vaisman __/S/ Hernan Vaisman





March 2014





--------------------------------------------------------------------------------








INTERNATIONAL FLAVORS & FRAGRANCES INC.
RSU AWARD AGEEMENT
TERMS AND CONDITIONS (the “RSU TERMS AND CONDITIONS”)


These RSU Terms and Conditions, including the relevant addendum, are a part of
each International Flavors & Fragrances Inc. (the “Company”) RSU Award Agreement
made under the Plan, which is hereby incorporated by reference.


Capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan. In the event of any conflict between the provisions of these RSU Terms
and Conditions and the Plan, the provisions of the Plan shall govern.


1.
Amount of RSU Award. As of the Grant Date, the Participant shall be eligible to
receive an RSU Award in the number of RSUs specified on the first page of the
RSU Award Agreement. The RSU Award provides Participant with a contractual right
to receive one share of Stock for each RSU being settled upon vesting.



2.
Eligibility for Award. The Participant’s eligibility for an RSU Award shall be
at the discretion of the Committee as authorized in Section 5 of the Plan. The
grant of the RSU Award is a one-time benefit and does not create any contractual
or other right to receive any future RSU Award.



3.
Vesting and Account. The RSU Award vests on the date set forth on the first page
of the RSU Award Agreement if not previously forfeited, and is 0% vested before
expiration of this period Prior to vesting, the Company or its designated agent
shall maintain a bookkeeping account reflecting the number of RSUs credited to
the Participant’s account.



4.
Settlement of the Award. Upon vesting, the RSU Award will be settled by delivery
of one share of Stock as of the Vesting Date, for each RSU being settled. Such
settlement shall occur promptly on or following the vesting of each RSU.



5.
Voting Rights and Dividends. RSUs do not provide voting or dividend rights until
fully vested and no dividends or dividend equivalents will be paid or credited
on any unvested RSUs.



6.
Termination of Employment or Leave of Absence. A Participant’s rights under the
RSU Award following termination of employment or leave of absence shall be
determined in accordance with the following provisions:



a.
Termination Not for Cause. If the Participant is involuntarily terminated not
for Cause, a pro-rata portion of all outstanding unvested RSUs shall remain
outstanding and will become vested at the Applicable Vesting Date as though
Participant had not had a termination of employment under this subsection 6(a).
The pro-rata portion shall be determined by multiplying the number of unvested
RSUs by a fraction, the numerator of which is (x) the number of days from the
Grant Date to the Participant’s termination of employment and (y) the


March 2014





--------------------------------------------------------------------------------








denominator of which is 1,066. A Participant’s RSUs that have not vested before
such termination of employment under this subsection 6(a), and which are not
included in the pro rata portion subject to continued vesting will be
immediately forfeited. “Applicable Vesting Date” means March 1 of the calendar
year following the calendar year in which the Participant is terminated not for
cause or Participant terminates due to Disability, Early Retirement or Normal
Retirement or, if earlier, the Award vesting date.


b.
Resignation or Termination With Cause. If a Participant resigns, or is
terminated by the Company for Cause, then all outstanding unvested RSUs will be
immediately forfeited.



c.
Early or Normal Retirement or Disability. If a Participant terminates employment
due to Early Retirement, Normal Retirement or Disability, then all outstanding
unvested RSUs will remain outstanding and will become vested at the Applicable
Vesting Date as though the Participant had not had a termination of employment
under this subsection 6(c). Upon vesting, such RSUs will be settled promptly,
provided that if vesting occurs at an Applicable Vesting Date earlier than the
Award vesting date, settlement will occur within fourteen (14) days after the
Award vesting date.



d.
Death. If a Participant terminates employment due to death, then all outstanding
unvested RSUs will become immediately vested.







7.
Clawback and Recoupment Provisions. The RSU Award shall be subject to the
clawback, recoupment and forfeiture provisions of Section 10 of the Plan and
Section 7 of the ESP. By acknowledging the RSU Award Agreement, the Participant
acknowledges that any and all RSU Awards previously granted to the Participant
under Section 6 or Section 7 of the Plan prior to the Grant Date, and any other
cash or Stock provided to the Participant prior to or following the Grant Date
under the RSU Award or otherwise under the Plan, are subject to the provisions
of Section 10 of the Plan and Section 7 of the ESP.



8.
Limits on Transfers of Awards. Except as provided by the Committee, the RSU
Award and any right under the RSU Award, shall not be assignable, alienable,
saleable, or transferable by the Participant other than by will or by the laws
of descent and distribution in accordance with Section 11(b) of the Plan.



9.
Administration.



a.
Administration. The Board has delegated administrative authority to the
Committee and the RSU Award shall be administered by the Committee or a subset
of the Committee that satisfies the requirements of Section 162(m) of the
Internal Revenue Code of 1986, as amended, and regulations promulgated
thereunder (the “Code”) with respect to any incentive compensation subject to
Code Section 162(m).


March 2014





--------------------------------------------------------------------------------










b.
Powers and Duties. The Committee shall have sole discretion and authority to
make any and all determinations necessary or advisable for administration of the
RSU Award and may adopt, amend or revoke any rule or regulation established for
the proper administration of the RSU Award. The Committee shall have the ability
to modify the RSU Award provisions, to the extent necessary, or delegate such
authority, to accommodate any changes in law or regulations in jurisdictions in
which Participant will receive the RSU Award. The Committee will oversee the RSU
Award calculations. All interpretations, decisions, or determinations made by
the Committee pursuant to the RSU Award shall be final and conclusive.



10.
Amendment; Termination of the RSU Award. The Committee has the right to revise,
modify, or terminate the RSU Award in whole or in part at any time or for any
reason, and the right to modify the RSU Award amount in accordance with Section
11(e) of the Plan.



11.
Tax Liability and Withholding. The Participant shall be responsible for any tax
liability that may arise as a result of the payments contemplated by the RSU
Award or these RSU Terms and Conditions in accordance with Section 11(d) of the
Plan. The Participant acknowledges the Company is authorized to withhold taxes
due, or potentially payable in connection with any payment of the RSU Award in
accordance with Section 11(d) of the Plan. Further, the Participant agrees to
any deduction or setoff by the Company as provided under Section 11(f) of the
Plan.



12.
Compliance with Code Section 409A. Section 11(j) of the Plan is hereby
incorporated by reference.



13.
Severability; Survival of Terms. Should any provision of the RSU Award or these
RSU Terms and Conditions be held by a court of competent jurisdiction to be
unenforceable, such holding shall not affect the validity of the remainder of
the RSU Award or these RSU Terms and Conditions. These RSU Terms and Conditions
shall apply to and bind the Participant and the Company and their respective
permitted assignees and transferees, heirs, legatees, executors, administrators
and legal successors.



14.
Entire Agreement; Dispute Resolution. These RSU Terms and Conditions and all
addendums hereto, the RSU Award Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.



15.
Non U.S. Residents. Rights and restrictions for Participants residing in foreign
countries may differ and shall be based on applicable foreign law and will be
governed by Section 11(K) of the Plan.



16.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSU Award by electronic means. The Participant hereby


March 2014





--------------------------------------------------------------------------------








consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


17.
Governing Law. These RSU Terms and Conditions and the RSU Award Agreement shall
be governed by and construed according to the laws of the State of New York and
the United States without regard to principles of conflict of law.

18.
Consent for Data Transfer. By accepting the RSU Award Agreement, the Participant
voluntarily acknowledges and consents to the collection, use processing and
transfer of personal data as described herein, including for the purpose of
managing and administering the Plan, certain personal information, including
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, and details of all options
or any other entitlement to Shares or other equity of the Company awarded,
canceled, purchased, vested, unvested or outstanding in Participant’s favor
(“Data”). The Company and/or its affiliates will transfer Data among themselves
as necessary for the purpose of implementation, administration and management of
the Plan and may further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States. Participant authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Participant’s participation
in the Plan, including any requisite transfer of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares or
equity on Participant’s behalf to a broker or other third party with whom
Participant may elect to deposit any shares Stock acquired pursuant to the Plan.
Participant may, at any time, review Data, require any necessary amendments to
it or withdraw the consents herein in writing by contacting the Company;
however, withdrawing consent may affect Participant’s ability to participate in
the Plan.



19.
Addendum. Notwithstanding any provision in these RSU Terms and Conditions to the
contrary, the RSU Award shall be subject to any special terms and conditions for
Participant’s country of residence set forth in an addendum to these RSU Terms
and Conditions (an “Addendum”). Further, if Participant transfers Participant’s
residence to another country, at the time of transfer, the special terms and
conditions for such country will apply to Participant to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the RSU
Award and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate Participant’s
transfer). Any applicable Addendum shall constitute part of these RSU Terms and
Conditions.


20.
Private Placement. The grant of RSUs is not intended to be a public offering of
securities in Participant’s country of residence (and country of employment, if


March 2014





--------------------------------------------------------------------------------








different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of the RSUs is not subject to the
supervision of the local securities authorities.


21.
Notices. Any notice required or permitted to be given under this RSU Award
Agreement or the RSU Terms and Conditions shall be in writing and shall be
deemed to have been given when delivered personally or by courier, or sent by
certified or registered mail, postage prepaid, return receipt requested, duly
addressed to the party concerned at the address indicated below or to such
changed address as such party may subsequently by similar process give notice
of:



If to the Company:


International Flavors & Fragrances Inc.
521 W. 57th Street
New York, New York 10019
Attn: Chief Human Resources Officer


If to the Participant:


To the last address delivered to the Company by the Participant in the manner
set forth herein.

























March 2014



